Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 31, 2005                                                                                        Clifford W. Taylor,
                                                                                                                  Chief Justice

  128631 & (54)(55)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v      	                                                           SC: 128631
                                                                     COA: 250296
                                                                     Muskegon CC: 02-047104-FC
  ERNEST NEAL, JR.,

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the application for leave to appeal the March 15, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  add issue is GRANTED. The motion to remand is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 31, 2005                    _________________________________________
         t1024                                                                  Clerk